Exhibit 10.103

February 11, 2008

Bank of America, N.A., as Administrative Agent

WA1-501-32-37

800 5th Avenue, Floor 32

Seattle WA 98104

Attention: Brenda H. Little

 

Re: Credit Agreement (as amended, modified and supplemented from time to time,
the “Credit Agreement”) dated as of December 16, 2007 among Epicor Software
Corporation, a Delaware corporation (the “Borrower”), the Guarantors identified
therein, the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”)

Ladies and Gentlemen:

Capitalized terms used herein but not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

The Borrower hereby notifies the Administrative Agent that pursuant to
Section 2.01(c) of the Credit Agreement the Borrower is exercising its right to
increase the Aggregate Revolving Commitment by $50 million with additional
Revolving Commitments from banks and other financial institutions that qualify
as Eligible Assignees.

 

EPICOR SOFTWARE CORPORATION,

a Delaware corporation

By:  

/s/ JOHN D. IRELAND

Name:   John D. Ireland Title:  
Senior Vice President, General Counsel and Secretary